Title: To Thomas Jefferson from Silas Deane, 2 May 1781
From: Deane, Silas
To: Jefferson, Thomas



Dr. Sr.
Paris May 2d. 1781

This will be handed to you by Mr. Greive who goes to America with the Resolution of establishing himself in the United States, whose Interests, he has, (to my knowlege,) at all times zealously espous’d, and of which he has a few Days since, qualified himself a Citizen; He has an Affair of some Importance in your State, in the adjustment of which, I flatter myself, you may be of service to him, and therefore take the Liberty of recommending him, to your good offices. I have the honor to be with the most sincere respect Dr. sr. yours &c

S Deane

